Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 12-13 in the reply filed on 11/26/2021 is acknowledged.  The traversal is on the ground(s) that (1) the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group would encompass a search for the subject matter of the remaining Groups, therefore search and examination of the entire application could be made without serious burden.  
	This is not found persuasive because despite applicants’ statement that a thorough search for the subject matter of any one Group would encompass a search for the subject matter of the remaining Groups, therefore search and examination of the entire application could be made without serious burden, applicants have not substantiated such a statement.  Furthermore, in response to applicants’ position, for example, the search for the composition embodiments requires the searching of different classes of invention and the use of different search strategies, as compared to the search for the specific compounds and process steps; this position is sufficient to establish that a serious burden exists if all Groups were required to be searched and examined.    
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0152394 to Slark et al. in view of U.S. Patent Pub. No. 2015/0111991 to Kitamura et al.
As to claims 12-13, Slark discloses in examples 1 and 3 and oxazolidine compound (X=O, Y= 1,2-ethylene) comprising the reaction product of diethanolamine (A = 105/gmol) and lily aldehyde that is aromatic aldehyde (2,4-tert butyl benzyl propionealdehyde) that has 10 total carbon atoms that is reacted with diphenylmethane diisocyanate to prepare adhesives (Abstract).  
The amount of carbon atoms sits outside of the claimed range of 12 to 26.
Kitamura discloses aryl substituted aldehydes that have branched alkyl groups with 10 14 carbon atoms (Abstract) that are used as blocking agents for amines that are used as curing agents in epoxy resins (Abstract) and also in polyurethane-based sealants (0043).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the aldehyde used in Slark for the substituted aldehyde of Kitamura in odor to arrive at a oxazolidine compound with reduced odor emission (0121, 0148, 0150), which is a requirement for aldehyde component of Slark (0039).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763